Citation Nr: 0739370	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Entitlement to service connection for a left foot 
disability, identified as calcaneal spurs.

3.  Entitlement to service connection for a scrotum 
disability, claimed as scrotum pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1970 to February 2000 
with prior service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2007.  

By way of a December 2004 rating decision, the RO granted 
entitlement to service connection for a left knee disability.  
As this is considered a full grant of the benefit sought, 
this issue is no longer considered to be in appellate status.  
By way of August 2007 correspondence, the veteran withdrew 
his appeal of the denial of entitlement to service connection 
for ametropia.  As such, this issue is no longer considered 
to be in appellate status.  

Based on the testimony provided by the veteran at the August 
2007 Board hearing at the RO, it is unclear whether the 
veteran may be seeking entitlement to VA outpatient dental 
treatment (as opposed to compensation) for his periodontal 
disease.  The U.S. Court of Appeals for Veterans Claims 
(Court) specifically has held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  The veteran's present claim has been treated by 
the agency of original jurisdiction (AOJ) as a 
straightforward claim for service connection and 
compensation.  As such, the issue of entitlement to 
outpatient dental treatment will not be adjudicated at this 
time.  If the veteran indeed intends to pursue a claim for 
outpatient dental treatment, he should contact and so inform 
the Medical Administrative Service (MAS) of his nearest VA 
Medical Center, in order for the MAS to take appropriate 
action regarding that issue, since the MAS, not the RO, 
processes claims for eligibility for VA outpatient dental 
treatment.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The issue of entitlement to service connection for a scrotum 
disability, claimed as scrotum pain, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no evidence of "service trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.

2.  The veteran's dental condition, identified as periodontal 
disease, is not a disability for purposes of VA compensation.

3.  A left foot disability, identified as a calcaneal spur, 
is likely related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's periodontal disease may not be service-
connected for VA compensation purposes.  38 U.S.C.A. §§ 1110, 
1131, 5107(West 2002); 38 C.F.R. 
§ 3.381 (2007). 

2.  Service connection for a left calcaneal spur is granted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April 2002, December 2003 and March 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. 

The veteran did not receive notice as to the information and 
evidence necessary to establish a disability rating or an 
effective date in the event service connection was granted 
until the March 2006 letter.  As such, the VCAA notice was 
deficient as to timing.  However, the veteran has not been 
prejudiced from this error because, with respect to the claim 
that is denied in this decision, the denial renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.  With respect to the claim that is 
granted in this appeal, the RO will have the opportunity to 
correct any notice deficiency when it effectuates the grant 
in this decision.  See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service medical records, private medical 
records, and VA treatment records.  

With respect to the service connection claim for left foot 
disability, the favorable decision below renders moot any 
further discussion as to whether VA met the duty to assist.  

With respect to the claim for service connection for 
periodontal disease, the Board finds a VA examination is not 
necessary because, as noted above, periodontal disease is not 
a disability for VA compensation purposes.  Moreover, the 
Board believes that the disposition of this issue is based 
upon the operation of law.  As discussed below, the dental 
condition the veteran has may not be service-connected for 
compensation purposes.  The Court has held that the VCAA has 
no effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Since the dental condition for which he seeks service 
connection is not a disability for which compensation may be 
granted, and since there is no additional and pertinent 
information to dispute this legal matter, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) 
(2007).  This case hinges upon a matter of law, which no 
amount of notice from VA can change.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.  Accordingly, the 
Board will adjudicate the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Periodontal Disease

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002).  38 C.F.R. § 3.381(a) (2007).

At the outset, while the veteran noted in his hearing that 
his teeth were knocked loose at times during service, it is 
important that the veteran does not allege (nor does the 
evidence show) that he had a trauma-related dental disorder 
in service, or that he had lost teeth in service due to 
physical impact to the mouth, jaw, or oral cavity in combat.  
Additionally, the Board notes that the VA Office of the 
General Counsel has determined that dental treatment of 
teeth, even extractions, and intended effects of treatment 
provided during service, are not equivalent to "service 
trauma."  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
In particular, VAOPGCPREC 5-97 stated, in relevant part; 
"[D]efining service trauma to include therapeutic tooth 
extraction would make virtually any veteran who received 
dental treatment during his or her military service eligible 
for VA dental care.  Therapeutic or restorative dental care 
almost always involves physical impact upon one's teeth, 
e.g., filling, a bridge, an extraction[,] etc.  We do not 
believe that this was the Congress's intent."  In short, even 
if the veteran had inservice dental treatment, such can not 
be considered "service trauma."  The Board must apply 
precedent decisions of the Office of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2007).
  
Here, service medical records show treatment for periodontal 
disease.  Essentially, the veteran's basic allegation is that 
his current periodontal disease is due to the fact that he 
was not able to properly clean and care for his teeth and 
gums during service, particularly when he was out in the 
field.  

As noted above, however, compensation for the condition for 
which the veteran seeks service connection, periodontal 
disease, is precluded as a matter of law under 38 C.F.R. § 
3.381 (2007).  While service connection may be established 
for treatment purposes for the veteran's dental condition, 
the regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves periodontal disease.  38 C.F.R. § 3.381 (200).  
Service connection for this condition for compensation 
purposes is not legally permitted, and as a matter of law 
this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

While service medical records show treatment for periodontal 
disease, service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
for periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a).  As such, service 
connection for compensation purposes is not available for the 
veteran's periodontal disease.

Left Foot Disability

Post-service medical records dated in October 2002, (within 
two years after separation from an active duty military 
career spanning more than 30 years) show a diagnosis of a 
calcaneal spur on the left foot.  Although the veteran's 
service medical records are devoid of reference to any left 
foot complaints or diagnoses, it is well-documented that the 
veteran participated in numerous bone-jarring combat 
endeavors and undertook more than 130 parachute jumps over 
the course of his active duty career.       

In the report of a September 2004 VA examination, the 
examiner specifically stated that jumping out of planes and 
landing, even with successful landings, causes increased 
trauma to weightbearing joints and that this increased trauma 
will increase the likelihood and acceleration of 
osteoarthritis in the joints.  Based on this medical opinion, 
the RO has already granted the veteran entitlement to service 
connection for a knee disability in spite of a lack of 
documented knee injuries in service.  Following the same 
logic, and after resolving any doubt in the veteran's favor, 
the Board finds that the repeated parachute jumps in service 
were the likely cause the veteran's current left foot 
calcaneal spur.  As such, entitlement to service connection 
for left foot calcaneal spur is granted.


ORDER

Entitlement to service connection for periodontal disease is 
denied.

Entitlement to service connection for a left foot calcaneal 
spur is granted.


REMAND

Medical records from the United States Military Academy dated 
in 1966 reflect that the veteran complained of scrotal pain 
following reduction of his prolapsed rectum.  The veteran 
testified at his August 2007 Board hearing at the RO that he 
felt his scrotum pain was related to his rectal prolapse.  
The record clearly shows complaints of scrotum pain; however, 
pain in and of itself, without any underlying pathology, is 
not a disability for VA compensation purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  

The Board finds that a VA examination is necessary to 
determine if the veteran has a current chronic disability 
involving his scrotal pain and, if so, if it is etiologically 
related to his active duty service, including his rectal 
prolapse.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA examination to determine if he has a 
current scrotum disability.  The 
veteran's claims file must be reviewed by 
the examiner in connection with the 
examination.  For each scrotum disability 
found on examination (if any), the 
examiner should opine as to whether or 
not such disability is at least as likely 
as not (a degree of probability of 50 
percent or higher) etiologically related 
to the veteran's active duty service, 
including his rectal prolapse in 1966.  
If the examiner cannot provide the 
requested opinions without resorting to 
mere speculation, he or she should so 
state.  A rationale should be expressed 
for all opinions provided.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO/AMC may deem 
necessary, the RO/AMC should review the 
record and readjudicate the claim.  If 
any benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


